          Case 1:18-cv-07712-PAE Document 113 Filed 07/03/19 Page 1 of 3


KAPLAN HECKER & FINK LLP                                                             350 Fifth Avenue
                                                                                            Suite 7110
                                                                                  New York, NY 10118
Direct Dial: (212) 763-0884                                                           (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                          www.kaplanhecker.com

                                                                                        July 3, 2019

By ECF

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:     Airbnb, Inc. v. The City of New York, No. 18 Civ. 7712
                Homeaway.com, Inc. v. City of New York, No. 18 Civ. 7742

Dear Judge Engelmayer:

       We write on behalf of Plaintiffs Airbnb, Inc. (“Airbnb”) and HomeAway.com, Inc.
(“HomeAway”) in the above-referenced actions, pursuant to Section 2(C) of Your Honor’s
Individual Rules and in response to the letter submitted to the Court by Defendant City of New
York (“City”) on June 28, 2019. See 18 Civ. 7712, ECF No. 112 (“June 28 Letter”).

        As noted in the June 28 Letter, the parties have been engaged in a productive meet-and-
confer process in an effort to reach agreement on the topics to be covered during the Rule 30(b)(6)
deposition of the City’s representatives. On June 27, Plaintiffs proposed a narrowing of Topic
Nos. 7-9 to accommodate concerns that the City had raised during the parties’ June 18 meet-and-
confer. See Ex. E to June 28 Letter. The following evening, the City sent Plaintiffs a letter
objecting to the narrowed topics on various grounds, including that the topics “are irrelevant to
Plaintiffs’ facial constitutional challenge to [the Ordinance].” See Ex. F to June 28 Letter at 2.
Fifteen minutes later, the City filed a letter with the Court, seeking a protective order with regard
to Topic Nos. 7-9 and reiterating its argument that the topics “are irrelevant” in “a facial
constitutional challenge to a statute.” See June 28 Letter at 2.

        The City’s relevance objections lack merit. As the Court has stated, Plaintiffs challenged
the Ordinance under the Fourth Amendment because it “lacks a mechanism for pre-compliance
review by a neutral of its monthly command that booking services produce their New York City
user records.” Jan. 3, 2019 Opinion at 41, ECF No. 92 (“the Opinion”). In defending the
constitutionality of the Ordinance, the City has argued that the Ordinance is justified under the
Fourth Amendment (despite its conceded lack of a pre-compliance review mechanism) because it
is somehow “necessary” or “needed” in connection with the enforcement of laws relating to short-
term rentals. City’s Mem. in Opp’n to Mot. for Prelim. Inj., ECF No. 27, at 5, 18; Decl. of Christian
Klossner, ECF No. 25, ¶ 17. The City has thus put directly at issue the very subjects addressed by
narrowed Topics 7-9: the stated and actual purposes of the Ordinance; whether the intrusion into
         Case 1:18-cv-07712-PAE Document 113 Filed 07/03/19 Page 2 of 3

KAPLAN HECKER & FINK LLP                                                                           2




constitutionally-protected privacy interests contemplated by the Ordinance was necessary and
reasonable in order to achieve those purposes, and whether there existed more tailored alternatives
to do so; and whether the scope and structure of this unprecedented ordinance was influenced by
considerations beyond the City’s stated purpose of facilitating OSE enforcement priorities, such
as lobbying efforts and/or influence from the hotel industry.

         In their initial joint letter to the Court, the parties all agreed that the Opinion would
“significantly inform the nature and scope of discovery.” ECF No. 38 at 2. The Opinion leaves
no room for doubt that the subjects set forth in narrowed Topics 7-9 are proper areas for discovery.
For starters, the Opinion noted a clear conflict over the purpose of the Ordinance: whereas the City
had submitted documents asserting an OSE enforcement purpose, ECF No. 92 at 4-5, Plaintiffs
had “depict[ed] the Ordinance as the product of a concerted lobbying effort by rival industries
aimed at hobbling home-sharing platforms’ ability to do business in New York City,” id. at 9.
Moreover, the Opinion noted that the Court itself had “inquired about the anticipated operation of
the Ordinance” and then summarized the City’s disputed responses. Id. at 11. The Opinion also
reviewed—and properly treated as significant—the availability of “[a]lternative investigative
techniques,” including “the City’s historical use of subpoenas and other means.” Id. at 13. Then,
in assessing the “reasonableness” of the Ordinance, the Court considered the “City’s justification
for the Ordinance’s sweeping scope,” the Ordinance’s lack of “tailoring,” including the “contrast
to a tailored subpoena,” and “the extent of the intrusion on protected privacy interests.” Id. at 34-
35.

        These factual questions were central to the Court’s preliminary injunction analysis and
insofar as the City intends to pursue its argument that the Ordinance is somehow necessary or
reasonable in light of stated objectives relating to enforcement of short-term rental laws, these
factual issues will likely remain important going forward. The City may disagree with the Opinion,
but it cannot block Plaintiffs from eliciting 30(b)(6) testimony on fact issues that City has put at
issue and that the Court has deemed relevant to its legal analysis of the City’s defense of the
Ordinance. See Sabre v. First Dominion Capital, LLC, No. 01 Civ. 2145, 2001 WL 1590544, at
*1 (S.D.N.Y. Dec. 12, 2001) (“A 30(b)(6) witness . . . is responsible for providing all the relevant
information known or reasonably available to the entity.”).

        Beyond the threshold issue of relevance, the City also raises a number of concerns in its
June 28 Letter that Plaintiffs had attempted to address through the meet-and-confer process—
before the City abruptly submitted its letter requesting judicial relief. The City’s stated concerns
provide no basis for the issuance of a protective order.

        Topic 7. As Plaintiffs made clear to the City during the parties’ June 18 meet-and-confer,
Plaintiffs are not asking the City to prepare a 30(b)(6) witness to testify as to the subjective
motivations of independently-elected individuals on the New York City Council. Rather, Plaintiffs
seek testimony as to the purpose and motivation of the City in formulating and enacting the
Ordinance—specifically, the purposes of the Ordinance as understood by those who helped create
it and will oversee its implementation (namely, OSE, the Mayor’s Office, and other City entities
represented by the City of New York Law Department in these actions). Further, in narrowing the
         Case 1:18-cv-07712-PAE Document 113 Filed 07/03/19 Page 3 of 3

KAPLAN HECKER & FINK LLP                                                                            3




scope of Topic 7 by providing additional detail on the specific subtopics in which Plaintiffs are
interested, Plaintiffs have attempted to work with the City to accommodate the deliberative process
privilege concerns that the City has raised, as well as to avoid asking a 30(b)(6) witness to testify
as to the subjective motivations of individual City Council members. The City has put at issue its
motives in formulating and enacting the Ordinance; it cannot turn around and refuse to provide
testimony on those very issues.

        To the extent that the City argues that Topic 7 has not been described with reasonable
particularity, Plaintiffs respectfully submit that the meaning of the familiar phrases that the City
claims to be overly broad and ambiguous (i.e., the “purpose of [the Ordinance],” its “anticipated
operation and effect,” and “alternative potential regimes”) are all clear on their face.

        Topics 8-9. The City objects to Plaintiffs’ narrowed Topics 8 and 9 on the basis that they
are not described with reasonable particularity and are overly broad. The City raised those
concerns during the June 18 meet-and-confer, and, in an effort to address them, Plaintiffs proposed
that testimony be limited to “policies, procedures, and practices” concerning coordination or
engagement by OSE, the City Council, and the Mayor’s Office with the Hotel Industry. Contrary
to the City’s assertions, the narrowed topics do not require the City’s 30(b)(6) witness to testify to
all “communication or other interaction” with the Hotel Industry, and instead permit the City’s
30(b)(6) witness to speak to a far narrower topic: how, as a general matter, specific City entities
coordinated or engaged with the Hotel Industry as to OSE’s enforcement efforts and the enactment
of the Ordinance.

                                          *       *       *

       Based on the foregoing, Plaintiffs respectfully request that the Court deny the City’s
request for a protective order with regard to Topics 7-9.


                                                      Respectfully submitted,



                                                      /s/ Roberta A. Kaplan
                                                      Roberta A. Kaplan
                                                      Counsel for Airbnb, Inc.



                                                      /s/ Kristin A. Linsley
                                                      Kristin A. Linsley
                                                      Counsel for HomeAway.com, Inc.

cc:    Counsel of Record (via ECF)
